Title: Notes on Debates, 30 January 1783
From: Madison, James
To: 


Thursday 30 Jany.
The answer to the Memorials from the Legislature of Penna. was agreed to as it stands on the Journal; N. Jersey alone dissenting.
In the course of its discussion several expressions were struck out which seemed to reprehend the States for the deficiency of their contributions. In favor of these expressions it was urged that they were true and ought to be held forth as the cause of the public difficulties in justification of Congress. On the other side it was urged tht. Congress had in many respects been faulty as well as the States, particularly in letting their finances become so disordered before they began to apply any remedy; and that if this were not the case, it would be more prudent to address to the States a picture of the public distresses & danger, than a Satire on their faults; since the latter would only irritate them; whereas the former wd. tend to lead them into the measures supposed by Congress to be essential to the public interest.
The propriety of mentioning to the Legislature of Penna. the expedt. into which Congress had been driven of drawing bills on Spain & Holland without previous warrant; the disappt. attending it, and the deductions ultimately ensuing from the aids destined to the U. S. by the Ct. of France, was also a subject of discussion. On one side it was represented as a fact which being dishonorable to Congress ought not to be proclaimed by them & that in the present case it cd. answer no purpose. On the other side it was contended that it was already known to all the world, that as a glaring proof of the public embarrassmts. it would impress the Legislature with the danger of making those separate appropriations which wd. increase the embarrassments; and particularly would explain in some degree the cause of the discontinuance of the French interest due on the loan office certificates.
Mr. Rutlidge & some other members having expressed less solicitude about satisfying or soothing the Creditors within Pa. through the legislature than others thought ought be felt by every one, Mr. Wilson adverting to it with some warmth, declared that if such indifference should prevail, he was little anxious what became of the answer to the Memorials. Pena. he was persuaded would take her own measures without regard to those of Congress, and that she ought to do so. She was willing he said to sink or swim according to the common fate, but that she would not suffer herself with a millstone of 
   
   he supposed that sum due by the U. S. to Citizens of Penna. for loans.

6,000,000 of the continl. debt about her neck to go to the bottom alone.
